DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 6/17/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/17/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
4.    Claims 1-13 are allowed.
5.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, which include, a polarization fundus camera for effectively suppressing internal reflection having  an illumination unit   and a diffusion lens diffusing light introduced from the illumination unit and  predetermined emission angle; a mirror reflecting light introduced from the illumination  ; 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Itoh et al (7,798,642 B2) discloses a fundus camera (refer to figure 1) objective lens (1) ,mirror 6,, diffusion plate 11, light source 9 (column 3, lines 35-65) and Alasaarela et al (2015/0002817 A1) discloses examination instrument having light source (100) , a beam splitter (102), eye (122) and camera unit (106) (paragraph 0041, paragraph 0032-0034) and Fletcher et al (2016/0296112 A1) discloses retinal cellscope using diffuser (32) , eye 18, a light source (28), a beam splitter (26) and a polarizer 34. All of the reference alone or in a combination failed to disclose a polarization fundus camera for effectively suppressing internal reflection and 
 a short-range eyepiece lens  reducing an image of the fundus enlarged by the objective lens and a linear polarization filter  through which only the P polarized light passes and  a narrowband optical filter having a band of 12 nm or less for the light passing through the linear polarization filter and filtering the light emitted from the polarization beam splitter; and an imaging device  acquiring an image by converting the light passing through the narrowband optical filter into an electric signal and  the linear polarization filter  includes .  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/18/2021